Citation Nr: 1047214	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

What evaluation is warranted for erectile dysfunction from July 
30, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

Since July 30, 2004, the Veteran has not had a penile deformity.


CONCLUSION OF LAW

Since July 30, 2004, the Veteran's erectile dysfunction has not 
met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.115b, Diagnostic Code 7522 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The RO 
obtained VA and private treatment records, and the appellant 
submitted statements from private doctors.  In November 2010, the 
representative argued that the claimant was not afforded a VA 
examination.  This assertion is not supported by the record 
because the Veteran underwent VA examinations in August 2005, 
October 2006, and April 2008.  In November 2010, the 
representative also asserted that the appellant's erectile 
dysfunction is "more severe than initially evaluated and 
continues to worsen."  Although the last VA examination is 
almost three years old, there is no evidence or allegation the 
erectile dysfunction has worsened to the point of a penile 
deformity.  Thus, an another VA examination is unnecessary.   
VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 (1995) (in the absence of 
assertions or evidence that the disability has undergone an 
increase in severity since the time of the last examination, the 
passage of time since an otherwise adequate examination would not 
necessitate a new examination).

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

A 20 percent disability rating is warranted for a penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In the November 2005 rating decision, the RO granted entitlement 
to service connection for erectile dysfunction secondary to 
prostate cancer and assigned a noncompensable rating effective 
July 30, 2004.  The appellant has been awarded special monthly 
compensation under 38 U.S.C.A. §1114(k) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.350 (2010), due to loss of use of a creative organ.  
Hence, the Veteran's erectile dysfunction is already compensated.  
Additional compensation for erectile dysfunction would violate 
the doctrine against pyramiding.  38 C.F.R. § 4.14 (2010) (the 
evaluation of the same disability or manifestation under 
different diagnoses is to be avoided).  

In order to receive a compensable under Diagnostic Code 7522 
rating there must not only be erectile dysfunction, but there 
must also be competent evidence of a penile deformity.  A review 
of the VA and private treatment records, as well as August 2005, 
October 2006, and April 2008 VA examination reports, reveals that 
since July 30, 2004, no deformity has been shown.  All three VA 
examinations as well as private physical examinations 
specifically revealed that the penis was normal.  The Veteran's 
urethra was specifically found to be normal.  Moreover, in a 
January 2007 statement, Dr. Marshall noted that nerve damage 
resulting from a radical prostatectomy would absolutely not cause 
a penile deformity.  

While Dr. Marshall in a July 2006 statement questions the 
assignment of a noncompensable rating for erectile dysfunction, 
the symptom presented by the Veteran's erectile dysfunction is 
fully contemplated by the rating schedule.  There is no evidence 
that his disability picture was at any time exceptional when 
compared to other veterans with the same or similar disability.  
There is no evidence that this disability at any time during the 
appellate term necessitated frequent hospitalization, or that 
this disability alone caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Again, the appellant is already in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114 (k) due to loss of use of a 
creative organ.  Hence, his erectile dysfunction is already 
compensated.  Additional compensation requires evidence of a 
deformity of the penis itself, not a deformity of erectile power.  
As that is not clinically shown, the benefit sought on appeal is 
denied.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.


ORDER

Entitlement to a compensable evaluation for erectile dysfunction 
since July 30, 2004, is denied.

___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


